Exhibit 10.1

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of August 13, 2002 (this
“Amendment”), among NORTHWESTERN CORPORATION a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time party hereto and CREDIT SUISSE FIRST BOSTON, as Administrative Agent (in
such capacity the “Administrative Agent”).

 

A.             Reference is made to that certain Credit Agreement, dated as of
January 14, 2002, among the Borrower, the several banks and other financial
institutions from time to time party thereto (each, a “Lender” and,
collectively, the “Lenders”), Credit Suisse First Boston, ABN AMRO Bank N.V.,
CIBC Inc. and Barclays Capital (each a “Co-Arranger” and, collectively, the
“Co-Arrangers”), and the Administrative Agent (as the same has been or may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have extended and agreed to
extend credit to the Borrower on the terms and subject to the conditions set
forth therein.

 

B.             The Borrower has requested that the Credit Agreement be amended
on the terms set forth herein.

 

C.             Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.             Definitions.  Unless otherwise specifically defined
herein, capitalized terms used herein shall have their respective meanings
assigned to such terms in the Credit Agreement.

 

SECTION 2.             Amendment.  Subject to the effectiveness of this
Amendment in accordance with Section 4 hereof, the Credit Agreement is hereby
amended as follows:

 

(a)             Section 1.1 of the Credit Agreement is hereby amended by
inserting the following new definitions in their respective alphabetical
locations:

 

““Cornerstone Entities” means Cornerstone Propane, L.P., Cornerstone Propane
Partners, L.P., Cornerstone Propane GP, Inc., SYN Inc., Claremont Gas Corp.,
Coast Energy Group division, and their subsidiaries.”

 

““Discontinued Operations” means all net profits or losses determined in
accordance with GAAP relating to the discontinued operations of the Cornerstone
Entities.”

 

(b)             Section 1.1 of the Credit Agreement is hereby amended by (i) at
the end of the definition of “Consolidated Recourse Interest Expense,” inserting
the following: “provided, however, with respect to any period which includes the
first fiscal quarter ended immediately after the Closing Date, the Consolidated
Recourse Interest Expense for such period shall be adjusted to give pro forma
effect to the Acquisition and the financing thereof as if the Acquisition and
the financing thereof had occurred on January 1, 2002” and (ii) at the end of
the definition of “Utility Business EBITDA,” deleting the proviso thereto and
inserting the following in place thereof: provided, however, with respect to any
period which includes the first fiscal quarter ended immediately after the
Closing Date, the Utility Business EBITDA for such period shall be adjusted to
give pro forma effect to the Acquisition and the financing thereof as if the
Acquisition and the financing thereof had occurred on January 1, 2002”.

 

(c)             Section 5.3 of the Credit Agreement is hereby amended by adding
the  following words at the beginning of such section, “Except with respect to
the  Cornerstone Entities,” and by changing the uppercase letter P in the word 
Perform which follows such insertion to a lowercase p.

 

(d)             Section 6.1(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following in place thereof:

 

“(b) Total Capitalization.  Permit the ratio (expressed as a percentage) of
Funded Debt to Total Capital on the last day of any fiscal quarter of the
Borrower to exceed (i) for any quarter ending prior to the Termination Date, 72%
for such quarter and (ii) for any quarter ending after the Termination Date, 68%
for such quarter; provided; however, that any net profits or losses relating to
the Discontinued Operations that are incorporated in the Borrower’s financial
statements shall, in each case, be excluded from Total Capital solely for the
purposes of the calculation of the ratio in this Section 6.1(b).”

 

1

--------------------------------------------------------------------------------


 

(e)             Section 6.1(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following in place thereof:

 

“(c) Utility Business’ Financial Covenant.  Permit the ratio of (i) Utility
Business EBITDA to (ii) Consolidated Recourse Interest Expense, in each case on
the last day of any fiscal quarter of the Borrower during the fiscal year 2002
for the period of January 1, 2002 to date (and thereafter on the last day of any
fiscal quarter for the period of four consecutive fiscal quarters then ending),
to be less than 2.00 to 1.00.

 

(f)             Section 6.9 of the Credit Agreement is hereby amended by
deleting the words “BBB by Standard & Poor’s and at least Baa2 by Moody’s” and
by inserting “BBB- by Standard & Poor’s and at least Baa3 by Moody’s” in place
thereof.

 

(g)             Annex A to the Credit Agreement is hereby amended by deleting
the last sentence thereto (inserted in accordance with Amendment No. 1 to Credit
Agreement) and inserting the following in its place:

 

“In addition, notwithstanding the foregoing, the Applicable Margin for
Eurodollar Loans and the Applicable Margin for Alternate Base Rate Loans, in
each case which are RC Term Loans, shall be the Applicable Margins as set forth
in the table above for each Level plus (i) 200 basis points on and after the
date of the conversion of Convertible Revolving Credit Loans to RC Term Loans
plus (ii) an additional 75 basis points on and after July 1, 2003 plus (iii) an
additional 75 basis points on and after October 1, 2003 plus (iv) an additional
75 basis points on and after January 1, 2004.”

 

(h)             The Credit Agreement is hereby amended by deleting Exhibit E
thereof in its entirety and by substituting therefor the new Exhibit E attached
hereto.

 

SECTION 3.             Representations and Warranties.  The Borrower represents
and warrants as of the date hereof to each of the Administrative Agent and the
Lenders that after giving effect to this Amendment:

 

(a)             The representations and warranties set forth in the Credit
Agreement are true and correct in all material respects except to the extent
such representations and warranties expressly related to an earlier date;

 

(b)              The Borrower is in compliance in all material respects with all
other terms and provisions contained in the Credit Agreement required to be
observed or performed;

 

(c)             No Default or Event of Default has occurred and is continuing;

 

(d)             The Borrower has the corporate power and authority to execute,
deliver and perform this Amendment and has taken all corporate actions necessary
to authorize the execution, delivery and performance of this Amendment;

 

(e)             This Amendment has been duly executed and delivered on behalf of
the Borrower by a duly authorized officer or attorney-in-fact of the Borrower;

 

(f)             The execution, delivery and performance of this Amendment will
not violate any Requirement of Law or any material contractual obligation
binding on the Borrower or any of its

 

2

--------------------------------------------------------------------------------


 

 Subsidiaries; and

 

(g)             No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment.

 

The Borrower acknowledges and agrees that the representations and warranties set
forth above shall survive the execution and delivery hereof.

 

SECTION 4.             Effectiveness.  This Amendment shall become effective on
the date the Administrative Agent receives (i) counterparts of this Amendment
that, when taken together, bear the signatures of the Borrower and each of the
Lenders constituting the Required Lenders, (ii) for the ratable benefit of the
Lenders party hereto, a non-refundable fee in an amount equal to 25 basis points
(0.25%) of the aggregate Commitments of such Lenders, and (iii) payment of other
fees payable and due to the Administrative Agent. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the effective date hereof, and
such notice shall be conclusive and binding on all parties hereto.

 

SECTION 5.             Miscellaneous.  (a)  Except as expressly set forth
herein, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent, under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement in
similar or different circumstances.  This Amendment shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein.  Upon this Amendment becoming effective as provided herein,
the term “Loan Document” as defined in the Credit Agreement shall include,
without limitation, this Amendment.

 

(b)             As used in the Credit Agreement, the terms “Agreement,”
“herein,” “hereinafter,” “hereunder,” “hereto,” and words of similar import
shall mean, from and after the date hereof, the Credit Agreement as amended by
this Amendment.

 

(c)             Section headings used herein are for convenience of reference
only and are not to affect the construction of, or to be taken into
consideration in interpreting, this Amendment.

 

(d)             THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  The parties hereto each hereby
consents to the non-exclusive jurisdiction of the state and federal courts of
the State of New York and irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim arising out of or relating to this Amendment.

 

(e)             This Amendment may be executed in any number of counterparts,
each of which shall be an original but all of which, when taken together, shall
constitute but one instrument.  Delivery of an executed counterpart of this
Amendment by fax will be deemed as effective delivery of an originally executed
counterpart.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWER:

 

 

 

NORTHWESTERN CORPORATION

 

 

 

 

 

By:

 

/s/ Kipp D. Orme

 

 

Name: Kipp D. Orme

 

 

Title: Vice President - Finance and

 

Chief Financial Officer

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

 

 

By:

 

/s/ James S. Finch

 

 

Name: James S. Finch

 

 

Title: Managing Director

 

 

 

 

 

By:

 

/s/ Kevin Smith

 

 

Name: Kevin Smith

 

 

Title: Managing Director

 

 

 

 

 

LENDERS

 

 

 

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

 

/s/ James S. Finch

 

 

Name: James S. Finch

 

 

Title: Managing Director

 

 

 

 

 

By:

 

/s/ Kevin Smith

 

 

Name: Kevin Smith

 

 

Title: Managing Director

 

 

 

 

 

CIBC INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK  N.V.

 

 

 

 

 

By:

 

/s/ Dave Bryant

 

 

Name: Dave Bryant

 

 

Title: Senior Vice President

 

 

 

 

 

By:

 

/s/ Frank TJ van Deur

 

 

Name: Frank TJ van Deur

 

 

Title: Assistant Vice President

 

5

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK  PLC

 

 

 

 

 

By:

 

/s/ Sydney G. Dennis

 

 

Name: Sydney G. Dennis

 

 

Title: Director

 

6

--------------------------------------------------------------------------------


 

 

BANK OF  SCOTLAND

 

 

 

 

 

By:

 

/s/ Martin Metcalf

 

 

Name: Martin Metcalf

 

 

Title: Associate Director

 

7

--------------------------------------------------------------------------------


 

 

CoBANK, ACB

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

8

--------------------------------------------------------------------------------


 

 

MALAYAN BANKING  BERHAD

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------